Exhibit 10.1

[*] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.

MARKET LEADER MASTER SERVICES AGREEMENT

This Master Services Agreement (“Agreement”) is entered into between the
following entities as of January 6, 2011 (“Effective Date”). This Agreement is
comprised of this Cover Page, the attached Standard Terms and Conditions and any
Statement of Work, each of which is incorporated herein by this reference. The
parties agree as follows:

The parties to this Agreement (and their respective notice addresses and contact
persons) are:

 

Market Leader, Inc. Name of Entity    Contact Name Market Leader, Inc.          
Street Address    Contact E-mail Address 11332 NE 122nd Way, Suite 200          
City    County    Phone Kirkland    King (WA)      Country    Postal Code    Fax
USA    98034      Keller Williams Realty, Inc.             Name of Entity   
Contact Name Keller Williams Realty, Inc.           Street Address    Contact
Email Address 1221 Mopac Expressway, Suite 400           City    State    Phone
Austin    TX      Country    Postal Code    Fax USA    78746     

This Agreement together with each applicable Statement of Work (whether entered
into concurrently with this Agreement or at a later date) sets forth the
specific services and deliverables, fees and conditions upon which ML will
provide products and services to KW.

IN WITNESS WHEREOF, each party acknowledges that it has read and understood the
terms of this Agreement and agrees to be bound by these terms.

 

Market Leader, Inc.   Keller Williams Realty, Inc. Name   Name Market Leader,
Inc.   Keller Williams Realty, Inc. Signature   Signature /s/ Ian Morris   /s/
Mary Tennant Name of person signing (please print)   Name of person signing
(please print) IAN MORRIS   Mary Tennant Title of person signing (please print)
  Title of person signing (please print) CHIEF EXECUTIVE OFFICER   President/COO
Signature Date   Signature Date 01/07/2011   01/07/2011

COVER PAGE



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

 

 

 

1. PERFORMANCE OF SERVICES AND SOFTWARE

ML agrees to provide the products and/or services as provided for in any
statement of work entered into by the parties pursuant to the terms of this
Agreement (“Statement of Work” or “SOW”).

ML agrees to provide the products and/or services as provided for in any
statement of work entered into by the parties pursuant to the terms of this
Agreement (“Statement of Work” or “SOW”).

 

2. COMPENSATION

Each party agrees to pay the other any fees set forth in an applicable SOW
(“Fees”). All amounts are payable in U.S. dollars. Each party shall invoice the
other for any applicable Fees in accordance with the terms of this Agreement and
the applicable SOWs. Unless otherwise specifically provided for in an applicable
SOW, invoiced amounts are payable net thirty (30) days following the date of
invoice. Amounts unpaid after thirty (30) days shall bear interest at the rate
of one and one-half percent (1 1/2%) per month, accrued and compounded daily
from the date due until paid. Each party shall pay any costs reasonably incurred
by the other in the collection of overdue amounts. Each party shall be
responsible for all taxes, levies, duties or similar governmental assessments of
any nature, including but not limited to value-added, sales, use or withholding
taxes, assessable by any local, state, or federal jurisdiction based on amounts
received by it under this Agreement (but, excluding taxes based on the other
party’s income, property or employees).

 

3. CONFIDENTIALITY

3.1 Confidential Information Definition. “Confidential Information” means
nonpublic information that the disclosing party (“Disclosing Party”) designates
as being confidential to the receiving party (“Receiving Party”), or which,
under the circumstances surrounding disclosure ought to be treated as
confidential by the Receiving Party. “Confidential Information” includes,
without limitation, information relating to Disclosing Party’s current or future
technologies, products, services, sales and marketing plans, customers, business
plans, financial information, and prospects; the existence of this Agreement;
and information received from others that Disclosing Party is obligated to treat
as confidential. In addition, Confidential Information includes all information
KW, its franchisees, or the independent contractors of its franchisees store in
connection with software provided by ML pursuant to this Agreement, including
without limitation, all contact information about customers or prospective
customers, MLS provided data, etc.

Confidential Information does not include information which (a) is or
subsequently becomes generally available to the public other than by a breach of
a confidentiality obligation; (b) is already in the possession of Receiving
Party prior to Disclosing Party’s disclosure to Receiving Party; (c) is
independently developed by Receiving Party without use or reference to the
Disclosing Party’s Confidential Information; or (d) becomes available to
Receiving Party from a source other than the Disclosing Party other than by a
breach of a confidentiality obligation.

3.2 Maintenance of Confidential Information. Receiving Party agrees during the
term of this Agreement and for a period of three years thereafter: (a) to take
reasonable security precautions, at least as great as the precautions it takes
to protect its own confidential information, but no less than reasonable care,
to keep the Confidential Information confidential, (b) not to disclose
Confidential Information to any third party other than to its employees and
consultants on a need-to-know basis, provided that such persons shall be
informed of the confidential nature of such information, and shall have executed
appropriate written agreements sufficient to enable Receiving Party to comply
with all the provisions of this Agreement (“Permitted Parties”), (c) not to make
any use, disclosure or dissemination whatsoever of the Confidential Information
except in connection with this Agreement, (d) not to modify, reverse engineer,
decompile, disassemble, or create derivative or other works based upon,
containing or otherwise relating to Confidential Information, except as
expressly permitted by this Agreement.

Receiving Party may disclose Confidential Information of Disclosing Party in
accordance with a judicial or other governmental order, provided that Receiving
Party gives Disclosing Party reasonable notice prior to such disclosure to allow
Disclosing Party a reasonable opportunity to seek a protective order or
equivalent. Receiving Party shall be responsible for any breach of this
Agreement by any of its Permitted Parties and Receiving Party agrees to take all
reasonable measures to restrain such parties from prohibited or unauthorized
disclosure or use of the Confidential Information. Receiving Party shall
immediately notify Disclosing Party upon discovery of any unauthorized use or
disclosure of Confidential Information or any other breach of this Agreement and
will cooperate with Disclosing Party to regain possession of the Confidential
Information and prevent its further unauthorized use.

3.3 Return of Confidential Information. At the Disclosing Party’s request,
Receiving Party shall promptly return to Disclosing Party all of its
Confidential Information or destroy the same and shall provide Disclosing Party
with written confirmation from an executive officer of Receiving Party of such
occurrence. Disclosure of Confidential Information to Disclosing Party does not
grant any express or implied right to Receiving Party pursuant to any patents,
copyrights, trademarks or trade secret information or other intellectual
property right of the other party, except as expressly set forth.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

Page 2 of 5



--------------------------------------------------------------------------------

4. WARRANTY; LIABILITY LIMITATION

4.1 Mutual Warranties. Each party represents and warrants to the other party
that (a) it has the experience and skill to enter into and fully perform this
Agreement and to grant the rights granted hereunder; (b) it shall comply with
all applicable federal, state and local laws, and; (c) there is no outstanding
commitment, agreement or legal impediment of any kind known to such party which
conflicts with this Agreement or might limit, restrict or impair the obligations
of such party hereunder.

4.2 Indemnity. Each party shall indemnify, defend, and hold harmless the other
party, its officers, directors, employees, agents and representatives
(collectively, “Indemnified Parties”) from and against any and all third party
damages, costs, judgments, penalties and expenses of any kind (including
reasonable legal fees and disbursements) that may be obtained against, imposed
upon or suffered by any of them as a result of (i) the gross negligence or
intentional misconduct of the indemnifying party, (ii) any material breach by
indemnifying party of any of indemnifying party’s express obligations,
representations or warranties under this Agreement, and/or (iii) any violation
of copyright or other intellectual property rights of any third party in
connection with services, products, content, or other materials provided by
indemnifying party pursuant to this Agreement or any SOW.

The indemnifying party’s indemnity obligations set forth above are subject to
the following conditions and procedure: (i) the indemnified party promptly
notifying the indemnifying party in writing of the claim, however, the
indemnifying party shall not avoid its indemnity obligations except to the
extent that the failure to so notify materially prejudices its ability to
defend; (ii) the indemnifying party having sole control of the defense and all
related settlement negotiations, provided that the indemnified party may
participate in the defense and settlement negotiations using its own counsel at
its own expense and provided further that the indemnifying party shall not
resolve or settle any claim without the indemnified party’s consent unless the
resolution or settlement provides for an unconditional release of the
indemnified party from all liability with respect to such claim, does not commit
the indemnified party to make any monetary payment or any other obligation, and
admits no fault by the indemnified party; and (iii) the indemnified party, at
the indemnifying party’s expense, reasonably cooperating with the indemnifying
party in the defense and settlement.

4.3 Disclaimer. Except as expressly stated herein, there are no warranties,
express or implied, by either party in connection with this Agreement. All other
warranties, including warranties of merchantability or fitness for a particular
purpose are excluded and shall not apply to any products or services to be
provided under this Agreement.

4.4 Limitations; No Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY, WHETHER IN CONTRACT, WARRANTY, TORT OR OTHERWISE, FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR SIMILAR
DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF ANY OF THE FOREGOING; AND THE
ENTIRE LIABILITY OF EITHER PARTY TO THE OTHER PARTY UNDER OR IN RELATION TO THIS
AGREEMENT FOR ANY LOSS OR DAMAGE, AND REGARDLESS OF THE FORM OF ACTION SHALL BE
LIMITED TO PROVEN, ACTUAL OUT-OF-POCKET EXPENSES THAT ARE REASONABLY INCURRED.
EXCEPT WITH RESPECT TO A PARTY’S OBLIGATIONS WITH RESPECT TO INDEMNIFICATION
CLAIMS AND BREACHES OF CONFIDENTIALITY, IN NO EVENT SHALL THE AGGREGATE
LIABILITY OF A PARTY RELATING TO OR ARISING FROM THIS AGREEMENT FOR ANY AND ALL
CAUSES OF ACTION EXCEED THE TOTAL AMOUNT PAID BY THE PARTIES TO EACH OTHER IN
THE TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO THE
CLAIM. THE FOREGOING SHALL NOT LIMIT OR APPLY WITH RESPECT TO EITHER PARTY’S
PAYMENT OBLIGATIONS UNDER THIS AGREEMENT.

4.5 Disaster Recovery. ML shall maintain all data provided by KW in connection
with any software or services provided hereunder in a secure collocation
facility. ML shall use commercially reasonable efforts to ensure that all such
data is capable of being recovered in the event of a system failure,
interruption or impairment and that the integrity of the recovered data is
retained.

4.6 Uptime Standards. ML will use commercially reasonable efforts to insure that
hosted software provided hereunder is available not less than [*]% of the time,
measured on a calendar month basis (based on 24 hour days for the number of days
in the applicable month), excluding (i) commercially reasonable periods of
scheduled maintenance and repair, and (ii) causes outside the reasonable control
of ML (“Uptime Obligation”). If at any time the hosted software fails to meet
the Uptime Obligation and is not available for a continuous period of four hours
or longer during business hours, except where accessibility is caused by reason
of Force Majeure, emergency security updates, power outages or loss of internet
service due to no fault of ML, then ML shall issue a credit to KW in the amount
of $[*] per occurrence which may be used to reduce any fees payable to KW to ML
hereunder.

 

5. TERM AND TERMINATION

5.1 Term. This Agreement shall commence as of the Effective Date and shall
continue until the later of (i) the fifth anniversary of the Effective Date, or
(ii) the date on which there is no SOW in effect in connection with this
Agreement (the “Term”), unless earlier terminated in accordance with the terms
of this Agreement.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

Page 3 of 5



--------------------------------------------------------------------------------

5.2 Termination for Breach. In the event of a material breach by either party of
any of the terms hereof or any material terms of an applicable SOW, which breach
is not cured within thirty (30) days after written notice thereof by the other
party, then the non-breaching party may immediately terminate this Agreement or
the applicable SOW.

5.3 Effect of Termination. Upon expiration or termination of this Agreement or
any SOW, the following shall apply: (a) each party shall pay the other any
amounts owed through the date of such expiration or termination; (b) each party
shall comply with the terms of this Agreement and any applicable SOW through the
date of such expiration or termination, and (c) each party shall return to the
other party, upon request, any Confidential Information belonging to the other
party. If ML terminates this Agreement, files for bankruptcy or insolvency, is
sold to another company, or ceases to exist for any reason, as between KW and
ML, KW shall retain full rights to all information or content created or
submitted by KW, its franchisees, and independent contractors of its
franchisees, pursuant to this Agreement or any SOW. KW shall have and maintain
the right to all information or content that it creates or submits to ML at all
times. ML shall provide KW with a minimum of thirty (30) days post-termination
in which it can export or remove any of its data from ML’s system or site.

 

6. GENERAL TERMS

6.1 Amendment. No amendment or modification of this Agreement shall be made
except by an instrument in writing signed by both parties.

6.2 Independent Contractor. ML and KW are independent contractors for all
purposes and at all times and neither ML nor KW has the authority to act for or
bind the other party to any obligation.

6.3 Force Majeure. Should either party be unable to timely perform any of such
party’s obligations under this Agreement due to legal restrictions, labor
disputes, strikes, boycotts, power losses, surges, telephone communication
losses or interruptions, acts of God or for any other reason, that is beyond the
control and without the fault of such party, provided that (a) such party has
taken reasonable precautions against such occurrence; and (b) such party gives
the other party written notice thereof promptly and uses its diligent, good
faith efforts to cure such failure, such party shall not be liable to the other
party (other than with respect to payment) as a result of such delay.

6.4 Severability; Survival. Should any provision of this Agreement be held to be
void, invalid or inoperative, such provision shall be enforced to the extent
permissible and the remaining provisions of this Agreement shall not be
affected. Any provisions of this Agreement that may reasonably be interpreted to
survive expiration or termination hereof, shall survive.

6.5 Notices. Any notices, consents or other communications required to be given
under this Agreement shall be in writing and shall be sufficient if (a) mailed
by certified or registered U.S. mail, return receipt requested; (b) transmitted
by facsimile, with a copy send by first class U.S. mail; or (c) delivered by
reputable independent courier. Notice shall be provided to a party at the
address provided on the Cover Page of this Agreement, or such other address as a
party may specify by written notice to the other party. Notices shall be deemed
given upon the earlier of actual receipt or five (5) days after transmittal.

6.6 Subcontractors. ML may from time to time use qualified subcontractors to
provide products and/or services contemplated by this Agreement or a SOW.

6.7 Complete Agreement. This Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof and supersedes all prior oral
and written negotiations, promises and understandings relating hereto. This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
and the same instrument. In addition, counterparts exchanged by facsimile
transmission or PDF shall constitute an enforceable original.

6.8 Compliance With All Applicable Laws. Each Party shall comply with all laws,
rules and regulations, if any, applicable to it in connection with the
performance of its obligations under the Agreement and any Statement of Work.

6.9 Assignment. Neither Party shall have the right to assign this Agreement to
any third party without the written consent of the other Party. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties.

6.10 No Party Deemed Drafter. As this Agreement has been negotiated between the
Parties after each side has had the opportunity to consult with an attorney of
their own choosing, no Party shall be deemed the drafter of this Agreement, and
this Agreement shall not be construed against any Party as the drafter of this
Agreement.

6.11 Non-Solicitation. Neither party will directly solicit for employment any
employee or independent contractor of the other party with whom it had contact
in connection with this Agreement or any SOW during the term of this Agreement
and for a period of 18 months thereafter except with the express written
permission of the other party, which may be withheld in its sole discretion;
provided, however that the foregoing prohibition shall not prevent either party
from employing any person who contacts such party directly on an unsolicited
basis, or in response to a general, non-targeted advertisement.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

Page 4 of 5



--------------------------------------------------------------------------------

6.12 Governing Law; Jurisdiction; Venue; Attorney Fees. In the event any claim
or dispute of whatever nature arising out of or relating to this Agreement
(i) is brought by ML, then such claim or dispute shall be exclusively brought in
Travis County, Texas and governed by and construed in accordance with the laws
of the State of Texas, or (ii) is brought by KW, then such claim or dispute
shall be exclusively brought in King County, Washington and governed by and
construed in accordance with the laws of the State of Washington. The prevailing
Party in any action shall be entitled, in addition to any other relief deemed
appropriate by the court, to an award of its reasonable attorney’s fees, costs,
and litigation expenses incurred in the prosecution or defense of such action.

6.13 Dispute Resolution; Waiver of Right to Trial By Jury. The parties agree to
use their best efforts to resolve and settle by direct, private negotiation any
claim, controversy or dispute that arises related to this Agreement. If the
parties cannot resolve and settle any dispute by private negotiation within 60
days after one party gives the other written notice that a dispute exists, the
parties mutually agree to submit the dispute to non-binding mediation before a
single mediator. Mediation shall occur within 120 days of a Party providing
written notice that a claim exists.

To select the mediator, each party will recommend three potential mediators, and
they shall mutually agree on one of such mediators, and if not, they shall each
choose one mediator from the other party’s list and those two mediators shall
select a mediator for the mediation. The mediator shall be either a retired
judge or trained mediator who has no prior social, business or professional
relationship with any party to the dispute. The Parties shall participate in a
mediation conference and will share in the mediator fee equally, but will
otherwise bear their own legal fees, costs and expenses in participating in the
mediation process.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

Page 5 of 5



--------------------------------------------------------------------------------

STATEMENT OF WORK

This Statement of Work (“SOW”) between Market Leader, Inc. (“ML”) and Keller
Williams Realty, Inc. (“KW”) is entered into in connection with a Master
Services Agreement between the parties dated 01/07/2011 and this SOW commences
on 01/07/2011 and continues for a five year period (“Initial Term”). This SOW
may be terminated by either party by providing written notice to the other party
not less than [*] prior to the end of the Initial Term, and if no such notice is
provided, this Agreement thereafter shall automatically renew for successive one
year periods (each, a “Renewal Term”). During a Renewal Term, this SOW may be
terminated by either party by providing written notice to the other party not
less than [*] days prior to the end of the then current Renewal Term. The
Initial Term and Renewal Term are referred to individually and collectively as
the “Term.”

TERMS

1. The Basic Package (as defined in Exhibit A) shall be made available to all KW
Associates (as defined below) [*] pursuant to ML’s standard license terms for
such product (attached hereto as Exhibit B) and shall be delivered substantially
in accordance with the timeline set forth in Exhibit C. Additional ala carte
options to the Basic Package may be made available to KW Associates for a fee as
set forth in Exhibit A. “KW Associates” means a real estate agent independent
contractor of a KW franchisee or affiliate located in the United States or
Canada (or in other countries, upon mutual written agreement of the parties).

2. The Premium Package (as defined in Exhibit A) shall be made available to all
KW Associates for a fee as set forth in Exhibit A pursuant to ML’s standard
license terms for such product (attached hereto as Exhibit B) and shall be
delivered substantially in accordance with the timeline set forth in Exhibit C.
Additional ala carte options to the Premium Package may be made available to KW
Associates for an additional fee as set forth in Exhibit A.

3. Commencing with the first calendar quarter of 2012 and continuing for each
quarter thereafter during the Term, ML shall compensate KW with respect to the
Basic Package and Premium Package as follows: [*] Any amounts owed hereunder
shall be paid by ML to KW within 30 days of quarter end and may be reduced by
any overdue amounts then owed under this Agreement or any SOW to ML from KW.

4. The parties shall work together on commercially reasonable terms and in good
faith to create and implement marketing programs and strategies designed to
drive purchases of the Premium Product to or beyond the [*] threshold mentioned
above. KW recognizes that adoption of the Premium Package by KW Associates is
essential to ML’s overall project success and KW agrees to the following
benchmark goals:

 

  •  

Benchmark of [*] Purchasing Agents by [*]

 

  •  

Benchmark of [*] Purchasing Agents by [*]

 

  •  

Benchmark of [*] Purchasing Agents by [*]

 

  •  

Benchmark of [*] Purchasing Agents by [*] and ongoing thereafter

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

1



--------------------------------------------------------------------------------

If the above benchmarks are not met within the timeframes provided, KW will take
on marketing and advertising activities, including all of those listed below
with the goal of increasing the number of Purchasing Agents to the minimum
stated benchmarks. KW and ML may mutually agree on additional marketing or
advertising activities at any time:

 

  a. Public KW endorsement of the Premium Package.

 

  b. Various endorsement quotes by KW leadership to be used in marketing
collateral by KW and/or ML.

 

  c. Communication series by KW to all KW Associates endorsing the Premium
Package, with at least one such communication piece per month.

 

  d. Advertisement and endorsement by KW of Premium Package within KW channels
as follows:

 

  i. KW Intranet

 

  1. Series of up sell messages throughout high-traffic areas of the site

 

  2. Feature KW testimonials about the Premium Package

 

  3. Feature KW Associates testimonials about the Premium Package

 

  4. Video testimonials

 

  5. Premium Package promotions / offers positioned as supported by KW

 

  ii. Promotion through social media sources

 

  1. Endorsements, posts, links on KW Facebook page

 

  2. Endorsements, posts, links on KW Twitter page

 

  e. Webinar / webinar series hosted by KW (Leadership or technology executive
(i.e. Cary Sylvester)) featuring and endorsing the Premium Package.

 

  f. Promotion of a webinar / webinar series hosted by ML and key KW agents
featuring and endorsing the Premium Package.

 

  g. Marketing channels made available to ML (all associated costs waived):

 

  i. Platinum Sponsorship participation by ML in all KW events (Family Reunion,
Mega Camp, etc) – all fees waived

 

  ii. OutFront Magazine advertisement by ML – all fees waived

 

  iii. This Week @ KW advertisement by ML – all fees waived

5. The Market Center Product (as defined in Exhibit A) shall be made available
to all KW Market Centers (as defined below) pursuant to ML’s standard license
terms for such product (attached hereto as Exhibit B) and shall be delivered
substantially in accordance with the timeline set forth in Exhibit C. The fees
for the Market Center Product shall be as set forth below and shall be paid by
KW, provided that ala carte options to the Market Center Product may be made
available to Market Centers for a fee as set forth in Exhibit A. “Market Center”
means a KW franchisee located in the United States or Canada.

6. Commencing with the second calendar quarter of 2011 (i.e., the months of
April, May and June 2011) and continuing for each quarter thereafter during the
Term, KW shall compensate ML for the Market Center Product in an amount equal to
$[*] per month per Applicable Associate for each of the three months of the
applicable quarter. Any amounts owed by KW to ML hereunder shall be paid within
30 days of quarter end.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

2



--------------------------------------------------------------------------------

7. Support and service for the Basic Package, Premium Package and Market Center
Product shall be provided by the parties as set forth on Exhibit D.

IN WITNESS WHEREOF, each party acknowledges that it has read and understood the
terms of this SOW and agrees to be bound by these terms.

 

ML   KW Name   Name of Client Market Leader, Inc.   Keller Williams Realty, Inc.
Signature   Signature /s/ Ian Morris   /s/ Mary Tennant Name and Title of Person
Signing   Name and Title of Person Signing IAN MORRIS, CHIEF EXECUTIVE OFFICER  
Mary Tennant, President/COO Signature Date   Signature Date 01/07/2011  
01/07/2011

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

3



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF BASIC PACKAGE, PREMIUM PACKAGE AND MARKET CENTER PRODUCT

eEdge (Basic Package)

eEdge offers the KW Associate a comprehensive marketing & client management
system. The tools within eEdge allow KW Associates to create printed and online
marketing materials to promote individual listings as well as their own brand.
The client management tools enable KW Associates to manage & communicate with
their client base.

 

Marketing Materials          Market My Business          

 

Pre-listing presentation

 

•       Unlimited downloading of presentation materials.

 

•       Can incorporate KW preferred templates.

     

 

Listing presentation

 

•       Unlimited downloading of presentation materials.

 

•       Can incorporate KW preferred templates.

     

 

Buyer consultation presentation

 

•       Unlimited downloading of presentation materials.

 

•       Can incorporate KW preferred templates.

     

 

33 Touch, 8x8, 12 Direct Campaigns

 

•          Support for one pre-defined 33 Touch, 8x8, and 12 Direct campaigns
(email & phone scripts) for launch in February. Campaign content can be updated
no more than once per month.

 

•          Market Leader will support additional KW campaigns to be offered in
the KW marketing center. Additional KW marketing campaigns will be added over
the first 6 months of the agreement

 

•          Additional charges would apply for direct mail pieces included in
campaign

     

 

Social Media Campaign

 

All contacts can be added to a pre-defined Social Media Campaign

     

 

Marketing Library

 

•          Market Leader to provide a “Marketing Library” within the CRM
product.

 

•          KW corporate will be able to add unlimited static marketing content
to this library including but not limited to: Word documents, Powerpoint
presentations, PDF documents

                          

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

4



--------------------------------------------------------------------------------

     Market My Listings                    

Property flyers

 

•           Select from multiple customizable auto-populated templates, generate
preview, and access print-on demand service including Download PDF and
Professional print services from your choice of approved printers

     

 

Open house flyers

 

•           Select from multiple auto-populated templates , generate preview,
and access print-on demand service including Download PDF and Professional print
services from your choice of approved printers

     

 

Postcards: regular, jumbo & fold-over

 

•           Select from multiple auto-populated templates , generate preview and
access print-on demand service including Download PDF and Professional print
services from your choice of approved printers

CRM, Websites, Lead

Generation & Management

  

 

Seamless integration with Market My Business & Market My Listings tools

 

  

 

Easy Email Manager

 

•           Integrated email inbox enabling every KW Associate to send & receive
email

  

 

Contact Manager

 

•           Import & export contacts

  

 

Task Manager

 

•           Add personal or contact-related tasks

 

•           System generated tasks based on contact behavior

  

 

Calendar

 

•           Easy to use daily, weekly & monthly calendar

  

 

Social Media Manager

•           Post listings to Facebook via Design Center

 

•           Post listings to Twitter via Design Center

 

•           Post listings to LinkedIn via Design Center

  

 

Personalized Website for Every KW Associate

 

•           Website with “Lite IDX” Search Capability and Features if agent
opts-in to use “Lite IDX”

 

•           Integrated with MLS IDX feed (or KWLS feed where MLS IDX is not
available)

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

5



--------------------------------------------------------------------------------

    

 

Consumer Listing Alerts

 

•         Integrated with MLS IDX feed (or KWLS feed where MLS IDX is not
available)

    

 

Seller Marketing Report

 

•         Weekly automated marketing report provided to seller

IDX Feed Deployment and Service for Basic Package

KW and ML agree to share in the costs for deploying and maintaining the “Lite
IDX” feature [*]

Costs are generally intended to include:

 

  •  

MLS fees and costs to ML, as well as ML management costs, for new IDX feeds in
non-integrated MLS markets added to service “Lite IDX” (KW agents on Basic
Package)

 

  •  

MLS fees and costs to ML, as well as ML management costs, for adding KW agents
onto the “Lite IDX” (KW agents on Basic Package)

SINGLE SIGN-ON FROM myKW.com

The CRM system will support single sign-on from the myKW.com website. From
myKW.com the associate will be able to login directly into different locations
within the CRM system.

LEAD INSERT INTEGRATION:

The CRM system will support lead insert from KW (e.g. www.kw.com) and remote
sources.

TRANSACTION MANAGEMENT INTEGRATION:

The CRM system will be integrated with DotLoop (KW transaction management
vendor).

SUPPORT FOR KW BRANDING IN CRM UI:

So that the CRM system can more closely match KW branding guidelines, ML will
make design changes to the CRM system. These changes include:

 

  •  

Inclusion of header provided by KW

 

  •  

Update to hyperlink text to change color and include an underline

 

  •  

Update of tab color and style plus button color

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

6



--------------------------------------------------------------------------------

eEdge (Basic Package) – a la carte items*

 

•      Deluxe Listing Package

  $[*] per new listing

•      Single Property Website

  $[*] per new listing

•      Virtual Tour Suite

  $[*] per month

•      e-Marketing Suite (e-cards & e-newsletters)

  $[*] per month

•      Social Media Integration

  Included in other packages

 

* ML may supplement or modify the Basic Package from time to time, provided that
any material decrease in product features or functionality shall require not
less than thirty days prior advance notice to and agreement by KW (such
agreement by KW to not be unreasonably withheld). ML may supplement or modify
Basic Package a la carte offerings from time to time with not less than thirty
days prior advance notice to KW.

Market Leader agrees to keep the eEdge program up with the competitive landscape
by continuing to enhance and develop the eEdge program on a regular basis. ML is
expected to solicit continuous feedback through feedback methods including, but
not limited to, presence at KW Family Reunion, Mega Camp, ATC event, tech
masterminds and KW led focus groups when requested by KW.

Market Leader Premium (Premium Package) **

Market Leader Premium enables KW Associates to really rise above the crowd and
take control of their market. The Market Leader Premium enables KW Associates to
take their marketing to a whole new level – driving more leads, more customer
engagement, and more conversions of prospects into closed business. Market
Leader Premium is simply the most powerful and comprehensive marketing system in
the industry today.

With Market Leader Premium, KW Associates can:

 

  •  

Immediately generate more leads using CraigsList, RSS feeds and more

 

  •  

Increase Web traffic with sleek, customizable designs, ready-to-go search
widgets, single-property Web sites, and advanced content designed to attract and
engage consumers

 

  •  

Differentiate themselves in the market by using world-class print and
e-marketing tools

 

  •  

Engage more customers, more often with mobile access and tools that help you
identify hot prospects in your database

 

Marketing Materials       

 

Deluxe Listing Packages

 

•         Unlimited use of listing packages

  

 

Single Property Websites

 

•         Unlimited # of single property websites hosted at one time

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

7



--------------------------------------------------------------------------------

    

 

Virtual Tour Suite

 

•        Unlimited use & hosting of virtual tour templates

  

 

eMarketing Suite

•        Unlimited use of eNewsletters & ePostcards

  

 

Campaigns

 

•           Ability to create additional custom campaigns

 

•           KW will build a unique campaign to be offered exclusively in the
Premium Offering each quarter

CRM, Websites, Lead  Generation & Management       

 

Personalized Website for Every KW Associate

 

•        Website with “Full IDX” Search Capability and Features

 

•        Integrated with MLS IDX feed (or KWLS where MLS IDX is not available)

 

•        Content can be personalized by every KW Associate

 

•        Selection of customizable website designs

 

•        Search by Map & Market Trend data included on website

  

 

Consumer Listing Alerts

 

•        Integrated with MLS IDX feed (or KWLS where MLS IDX is not available)

  

 

Full CRM with Prospect Reporting

 

•           Reporting on prospects’ last activity, homes viewed & saved, average
price

 

•           Identification of inactive prospects when they become newly active.

  

 

Comprehensive Mobile Solutions

 

•        Mobile access to CRM

 

•        Mobile enabled version of website

  

 

Advanced Lead Generation Tools

 

•        Craigslist posting

 

•        Search widgets to drive traffic from other sites

 

•          Featured Partner program to enable affiliates of KW Associates to
participate on associate sites

 

•        RSS feed for prospect data

 

* ML may supplement or modify the Premium Product from time to time, including
product features, functionality and price, with not less than thirty days prior
advance notice to KW.

** Final Premium Package naming still TBD after discussing with Keller Williams.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

8



--------------------------------------------------------------------------------

Market Center Product

The Market Center product provides every market center with its own lead
generation website as well lead distribution and monitoring tools that enable
market centers to provide leads to its KW Associates. The Market Center product
provides insight into marketing effectiveness via reporting on traffic and
prospect sources. In addition, the solution offers visibility into agent
performance. If necessary an administrator can take corrective action to remove
poorly performing agents from lead redistribution and transfer leads to another
agent.

 

Lead Generation   

 

Lead generating website for every Market Center

 

•           IDX website which can support multiple MLS feeds

 

•           Ability for consumers to search property & register

 

•           Ability to customize website content & feature listings belonging to
the KW Agents in the Market Center

  

 

Lead Insert Web Services

•           Support for lead acceptance from other sources/systems

Lead Management       

 

Lead management dashboard

 

•           Visibility into incoming leads & KW Associate login & follow-up
performance

 

•           Access to website traffic and prospect source reporting

  

 

Lead assignment & administration

 

•           Administrators can view details about each lead & transfer a lead if
needed

 

•           Administrators can create KW Associate accounts & determine who is
eligible to receive leads

 

•           Administrators can log into each KW Associates account

 

* ML may supplement or modify the Market Center Product from time to time,
provided that any material decrease in product features or functionality shall
require not less than thirty days prior advance notice to and agreement by KW
(such agreement by KW to not be unreasonably withheld).

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

9



--------------------------------------------------------------------------------

ENTERPRISE-LEVEL REPORTING DASHBOARD:

This feature will provide the following product usage information:
                    .

 

1. Advertising spend (if applicable)

 

2. Count of visitors by source

 

3. Count of leads generated by source

 

4. Count of leads by status

 

5. Percent of closed leads and transaction value (if transaction data available)

 

6. Closed Leads by Source (if transaction data available)

 

7. Top office performers by close rate percentage (if transaction data
available)

 

8. Agent response rates

 

9. Usage reports of eEdge and ML premium

Information will be provided either via periodic reporting or an on demand
online dashboard.

PRINT INTEGRATION:

KW shall use approved print vendors [*]. After Launch, additional print vendors
may be added if they meet Market Leader specifications, including, completing an
application, meeting SLA requirements and complying with a specified integration
process.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

10



--------------------------------------------------------------------------------

EXHIBIT B

STANDARD LICENSE TERMS

THIS PRODUCT AGREEMENT (“AGREEMENT”) IS A LEGAL AGREEMENT BETWEEN EITHER A
KELLER WILLIAMS REALTY, INC. MARKET CENTER LOCATED IN THE UNITED STATES OR
CANADA OR A REAL ESTATE AGENT INDEPENDENT CONTRACTOR OF A KELLER WILLIAMS
REALTY, INC. FRANCHISEE OR AFFILIATE LOCATED IN THE UNITED STATES OR CANADA
(“CLIENT”) SUBSCRIBING FOR USE OF THE MARKET LEADER PRODUCT PROVIDED BY MARKET
LEADER, LLC. (“MARKET LEADER”). PLEASE READ THIS AGREEMENT CAREFULLY BEFORE
AGREEING TO THESE TERMS. BY AGREEING TO THESE TERMS OR USING THE MARKET LEADER
PRODUCT, WHICHEVER OCCURS EARLIER, CLIENT IS AGREEING TO BE BOUND BY THE TERMS
OF THIS AGREEMENT.

 

1. Subscription to Market Leader Product.

Client hereby agrees to license the Market Leader real estate sales prospect
cultivation and management tools (the “System”). Market Leader warrants that it
will provide the System specified in this Agreement with reasonable diligence in
a professional and workmanlike manner, consistent with generally accepted
standards in the information systems industry. Subject to the foregoing, Market
Leader may add to, change or terminate any component of the System at any time.

 

2. Grant of License.

During the Term, Market Leader grants Client a non-exclusive, non-transferable,
non-sublicensable license to use, and, in the case of Market Leader Products
that permit additional Users, to allow such Users to use, the System, on the
terms set forth in this Agreement.

 

3. License Restrictions.

Client and any Users shall not (and shall not allow any third party to)
(i) decompile, disassemble, or otherwise reverse engineer or attempt to
reconstruct or discover any source code, underlying ideas, algorithms, file
formats or programming or interoperability interfaces of the System, by any
means whatsoever, (ii) remove any product identification, copyright or other
notices from the System, (iii) sell, lease, lend, assign, sublicense, grant
access or otherwise transfer or disclose the System in whole or in part, to any
third party, (iv) use the System for timesharing, service bureau or hosting
purposes or otherwise use, resell, sublicense, distribute or transfer or allow
others to use the System to or for the benefit of third parties, (v) modify or
incorporate into or with other software or create a derivative work of any part
of the System, or (vi) use the output or other information generated by the
System for any purpose other than as contemplated by this Agreement. Market
Leader retains all title to, and, except as expressly licensed herein, all
rights to the System, all copies, derivatives and improvements thereof and all
related documentation and materials. The url and/or domain name for the website
used by Client in connection with this Agreement (“Client’s ML Site”) may be
provided by Client, or at Client’s request, may be provided by Market Leader. If
provided by Market Leader, Market Leader will retain ownership of such url
and/or domain name, and if provided by Client, Client will retain ownership of

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

11



--------------------------------------------------------------------------------

such url and/or domain name. Client’s and any Users’ use of Client’s ML Site and
any data collected from Client’s ML Site shall conform in all material respects
with the Terms of Use (“TOU”) and Privacy Policy (“PP”) presented to end users
on Client’s ML Site. Market Leader shall have sole discretion with respect to
the content and manner of displaying the TOU and PP on Client’s ML Site and may
modify the TOU or PP upon written notice to Client. The current version of the
TOU and PP, and any updates thereto, may be reviewed upon request to Market
Leader.

 

4. Term of Agreement.

The “Term” of this Agreement shall be month to month until terminated in
accordance with Section 9.

 

5. Fees and Payment.

All payments by Client to Market Leader under this Agreement shall be
non-refundable, and made via automatic payment from either Client’s bank account
or credit card. Client shall undertake any additional actions reasonably
requested by Market Leader to implement the foregoing automated fee payment
process. Any amounts past due from Client under this Agreement shall accrue
interest at a rate which is the lesser of two percent (2%) per month or, if
less, the maximum rate allowable by law.

 

6. Client’s ML Site.

Client shall promptly provide all information and materials reasonably requested
by Market Leader to implement Client’s ML Site. Market Leader shall have sole
discretion with respect to the content and layout of Client’s ML Site.Banner
ads, pop-up ads and all other forms of advertising of any nature whatsoever
shall be prohibited on Client’s ML Site. Client hereby grants Market Leader a
royalty-free, limited, non-exclusive right, authorization, and license to use
the name, logos, trademarks, copyrights and related intellectual property of
Client, its Users, or its licensors, solely as necessary to fulfill the purposes
contemplated in this Agreement.

 

7. Confidential Information.

Market Leader and Client (and its Users) shall each retain in confidence all
information received from the other party pursuant to or in connection with this
Agreement that the disclosing party identifies as being proprietary and/or
confidential or that, by the nature of the circumstances surrounding the
disclosure, ought in good faith to be treated as proprietary and/or confidential
(“Confidential Information”), and will make no use of such Confidential
Information except as necessary to fulfill their respective obligations under
the terms and during the term of this Agreement. Each party shall treat the
terms and conditions of this Agreement as confidential; however, either party
may disclose such information in confidence to its immediate legal and financial
consultants as required in the ordinary course of that party’s business.
Notwithstanding the foregoing, the restrictions set forth above will not apply
to (i) information previously known to the receiving party without reference to
the disclosing party’s Confidential Information, (ii) information which is or
becomes publicly known through no wrongful act of the receiving party,
(iii) information that is independently developed by either of the parties, or
(iv) information required to be disclosed pursuant to applicable law. With
Client’s prior approval, Market Leader may use Client’s name and brokerage
affiliation in its marketing and training materials.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

12



--------------------------------------------------------------------------------

8. Client’s Representations and Indemnification.

Client represents and warrants that currently and throughout the Term (i) Client
and any Users are fully authorized to publish, and authorize Market Leader to
publish without the necessity of obtaining any further permissions from or
payments to any third party, all of the materials provided for publication on
Client’s ML Site, including without limitation, MLS listings, text, logos,
photos and other graphics, (ii) Client and any Users are in compliance with all
applicable laws and regulations with respect to its activities related to this
Agreement, and (iii) Client and any Users will honor any “opt out” requests
received from any sales prospects who are identified through the activities
contemplated in this Agreement. Client shall indemnify, defend and hold harmless
Market Leader and its officers, employees, agents and affiliates from and
against all losses, expenses, liabilities, damages and costs including, without
limitation, reasonable attorneys’ fees (collectively “Costs”), to the extent
that such Costs are attributable to any breach by Client or any User, employee,
independent contractor, or affiliate thereof, of any representations, warranties
or other obligations set forth in this Agreement.

 

9. Termination.

9.1. Termination for Breach. In the event of a material breach of this Agreement
by either party, the non-breaching party may terminate this Agreement by giving
the breaching party written notice specifying the nature of the breach in
reasonable detail and the non-breaching party’s intention to terminate (a
“Termination Notice”). If the breach has not been cured within the period ending
thirty (30) days following delivery of the Termination Notice, then this
Agreement shall automatically terminate. Notwithstanding the foregoing, if
Client is in breach of any material provisions of this Agreement, including the
license restrictions of Section 3, the payment terms of Section 5 or the
confidentiality restrictions of Section 7, then Market Leader may immediately
suspend or terminate Client’s use of the System. Any such suspension shall not
relieve Client of any of its obligations under this Agreement or entitle Client
to any refund of payments previously made.

9.2 Termination by Market Leader. Market Leader may terminate this Agreement
upon written notice to Client if the underlying agreement between Market Leader
and Keller Williams Realty, Inc. pursuant to which this Market Leader Product is
being provided, terminates for any reason.

9.3 Client Termination Procedure. If termination is permitted by this Agreement,
Client may terminate by following the termination procedure provided by Market
Leader in connection with the System.

9.4 Effect of Termination. Upon termination of this Agreement, Client shall
discontinue use of the System, provided that Market Leader agrees to provide
Client a period of thirty (30) days to remove or export data previously provided
by Client that Client has stored on Market Leader’s System, and removal or
export of such data during such thirty day period shall not be deemed “use” of
the System. Notwithstanding the foregoing, termination of this Agreement by
Market Leader shall not limit

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

13



--------------------------------------------------------------------------------

Client’s obligation to pay all of the applicable fees, nor restrict Market
Leader from pursuing any other remedies available to it, including injunctive
relief. Sections 3, 5, 7, 8, 9, 11, 12, 14, and 16 shall survive termination of
this Agreement, along with any other provisions that are intended by their terms
to survive.

 

10. Limitation of Liability.

MARKET LEADER AND ITS AFFILIATES AGGREGATE LIABILITY UNDER THIS AGREEMENT SHALL
BE LIMITED TO THE AMOUNT PAID BY CLIENT WITH RESPECT TO THE SYSTEM DURING THE
TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE DATE THE CLAIM GIVING RISE TO SUCH
LIABILITY WAS FIRST ASSERTED. EXCEPT WITH RESPECT TO (i) ANY WILLFUL OR
DELIBERATE INFRINGEMENT OR MISAPPROPRIATION BY CLIENT OF ANY OF MARKET LEADER’S
OR ITS SUPPLIERS’ INTELLECTUAL PROPERTY OR CONFIDENTIALITY RIGHTS, AND
(ii) CLIENT’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, RELIANCE OR PUNITIVE DAMAGES OR LOST OR
IMPUTED PROFITS OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES, WHETHER FOR BREACH OF CONTRACT, WARRANTY, TORT, STATUTORY
REMEDY OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE AND IRRESPECTIVE OF
WHETHER EITHER PARTY HAS ADVISED OR BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH
LOSS OR DAMAGE. CLIENT HEREBY WAIVES ANY CLAIM THAT THESE EXCLUSIONS DEPRIVE IT
OF AN ADEQUATE REMEDY.

 

11. Disclaimer.

CLIENT ACKNOWLEDGES THAT (i) MARKET LEADER CANNOT GUARANTEE RESULTS GENERATED
THROUGH THE SYSTEM, OR THAT THE SYSTEM WILL BE CONTINUOUSLY AVAILABLE FOR USE
WITHOUT TEMPORARY INTERRUPTION, AND (ii) EXCEPT WITH RESPECT TO THE WARRANTY SET
FORTH IN SECTION 1, THE SYSTEM IS PROVIDED “AS-IS” WITHOUT ANY REPRESENTION,
WARRANTY OR CONDITION OF ANY KIND, AND MARKET LEADER HEREBY DISCLAIMS ALL
WARRANTIES WHETHER EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE WITH RESPECT
TO THE SYSTEM, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IMPLIED WARRANTY ARISING
FROM COURSE OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF TRADE, WARRANTY OF
TITLE; OR STATUTORY REMEDY.

 

12. Assignment and Contractors.

Client may not assign any of its rights or obligations under this Agreement
without Market Leader’s prior written consent. Subject to the foregoing, the
provisions of this Agreement shall be binding on and inure to the benefit not
only of the parties hereto but also to their successors and assigns. Market
Leader shall be free to perform all or any part of this Agreement through one or
more subcontractors.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

14



--------------------------------------------------------------------------------

13. Governing Law, Venue and Attorneys’ Fees.

This Agreement shall be governed by and interpreted in accordance with the laws
of The State of Washington. In the event of any controversy or claim arising out
of or relating to this Agreement, or the breach or interpretation thereof, the
parties agree to submit to the exclusive jurisdiction of and venue in the
Superior Court of King County, Washington, or the Federal District Court for the
Western District of Washington and appellate courts therefrom. Each party hereby
waives all defenses of lack of personal jurisdiction and forum nonconveniens in
connection with any action brought in the foregoing courts. The prevailing party
in any action or proceeding (including for collection) under this Agreement
shall be entitled to recover from the non-prevailing party, in addition to all
other relief, its reasonable attorneys’ and other experts’ fees and expenses
incurred with respect to such action or proceeding.

 

14. Severability, Force Majeure, Entire Agreement, Amendment.

If one or more of the provisions of this Agreement is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
then the validity, legality and enforceability of the remaining provisions of
this Agreement shall be unaffected. Neither party shall be deemed in default or
otherwise liable for any delay in or failure of its performance under this
Agreement (other than payment obligations) by reason of any act of God, fire,
natural disaster, accident, act of government, shortage of materials or
supplies, failure of transportation or communication or of suppliers of goods or
services, or any other cause to the extent it is beyond the reasonable control
of such party.

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior or
contemporaneous written, electronic or oral communications, representations,
agreements or understandings between the parties with respect thereto. This
Agreement may not be amended or waived, except pursuant to a written document
executed by the parties. Any terms or conditions appearing on the face or
reverse side of any purchase order, acknowledgment, or confirmation that are
different from or in addition to those set forth in this Agreement shall not be
binding on the parties, even if signed and returned.

 

15. Miscellaneous.

Client has reviewed, understood and accepted the terms and conditions set forth
in this Agreement and has either consulted with legal counsel prior to executing
this Agreement or has knowingly forgone its right to consult with legal counsel
prior to such execution. The provisions of this Agreement shall not be construed
against either party by virtue of their authorship. It is the express wish of
the parties that this agreement and all related documents be drawn up in
English. C’est la volonté expresse des parties que la présente convention ainsi
que les documents qui s’y rattachent soient rédigés en anglais.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

15



--------------------------------------------------------------------------------

16. Fees and Terms Applicable to Specific Market Leader Products.

KW Basic Product. If the applicable Market Leader Product under this Agreement
is the KW Basic Product, there shall be no fee due from Client for the System.
If Client chooses to purchase additional ala carte offerings, those shall be on
such terms and price as agreed to by Market Leader and Client. Client represents
and warrants that currently and throughout the Term, Client is and will remain a
real estate agent in good standing in the location in which such agent provides
real estate services.

KW Premium Product. If the applicable Market Leader Product under this Agreement
is the KW Premium Product, the terms and price shall be as agreed to by Market
Leader and Client. If Client chooses to purchase additional ala carte offerings,
those shall be on such terms and price as agreed to by Market Leader and Client.
Client represents and warrants that currently and throughout the Term, Client is
and will remain a real estate agent in good standing in the location in which
such agent provides real estate services.

KW Market Center Product. If the applicable Market Leader Product under this
Agreement is the KW Market Center Product, Keller Williams is paying for the
System so there shall be no fee due from Client for the System. If Client
chooses to purchase additional ala carte offerings, those shall be on such terms
and price as agreed to by Market Leader and Client. This product may be utilized
by no more than three office administrators at a Market Center and may not be
used by real estate agents.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

16



--------------------------------------------------------------------------------

EXHIBIT C

TIMELINE FOR BASIC PACKAGE, PREMIUM PACKAGE AND MARKET CENTER

This Exhibit C may be modified by the mutual written agreement of both parties
at any time.

LOGO [g185733g81z20.jpg]

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

17



--------------------------------------------------------------------------------

EXHIBIT D

SUPPORT OBLIGATIONS FOR BASIC PACKAGE, PREMIUM PACKAGE AND MARKET CENTER

This Support Exhibit applies with respect to the Basic Package, Premium Package
and Market Center Product (collectively, the “Products”).

Definition and Obligations for Level 1 Support

All KW Agent issues of any nature whatsoever relating to the eEdge Basic
Package, Premium Package features that are also in the Basic Package and Market
Center Product shall be handled by the KW Support Center (“Level 1 Support”).
Level 1 Support includes, without limitation, the following:

 

  •  

Product usage questions

 

  •  

Product technical issues

 

  •  

User Name and or Password reset

 

  •  

Customization Requests

 

  •  

Feature Requests

If KW wishes for Market Leader (rather than the KW Support Center) to provide
Level 1 Support for eEdge, Market Leader is willing to have such discussions
with the goal of arriving at a mutually agreeable definitive agreement including
the amount of compensation for such services.

Market Leader shall be responsible for all support for its Premium Package
features that are not in the Basic Package.

Definition and Obligations for Level 2 Support

If KW has used commercially reasonable efforts to provide Level 1 Support
(including, first using the tools and information provided by Market Leader for
support purposes, as set forth below), it may contact Market Leader for help in
resolving such issues (“Level 2 Support”). Level 2 Support from ML to KW would
typically involve issues like the following:

 

  •  

MLS/IDX feed downtime

 

  •  

MLS compliancy

 

  •  

Custom Application settings within system

 

  •  

System downtime and or outage

 

  •  

Data transfer and recovery

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

18



--------------------------------------------------------------------------------

The KW Support Center shall notify Market Leader of Level 2 Support issues in
the following manner: (i) during normal business hours, by sending email to a
designated Market Leader email address, and (ii) during non-business hours for
critical issues, by sending email to a designated Market Leader email address.

Market Leader Training and Tools Provided to KW Support Center

In order to help the KW Support Center provide Level 1 Support, Market Leader
shall provide the following:

Market Leader Knowledge Base

Market Leader will provide a knowledge base of information in connection with
the Products that KW Agents can utilize to answer commonly asked questions.
Market Leader will also provide a knowledge base of information to be used by
the KW Support Center to answer commonly asked questions.

Market Leader Training

Market Leader agrees to provide up to two weeks of training for up to 25 support
staff of the KW Support Center. This training will be completed on site in the
Keller Williams office in Austin, TX, and is expected to be conducted in January
in advance of the Initial Launch Date of the Marketing Center. In addition to
this initial training, Market Leader agrees to place one support staff person on
site at the KW Support Center for the first two weeks after the Launch Date of
the Basic Product.

Market Leader agrees to provide up to four hours per month of continuing
training via online delivery method to the KW Support Center relating to product
enhancements or changes. This training will not include training of new support
staff, as that is the responsibility of the KW.

 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

19